                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                  5:18-cv-142-FDW

EARL JAMES WATSON,                        )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                            ORDER
                                          )
PAULA SMITH, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

         THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NCDPS”) sealed Notice, (Doc. No. 94), informing the Court that it has been unable to procure a

waiver of service of process for Defendants Sylvia Murphy, Rebecca Gonzalez-Ojeda, and FNU

Maine.

         NCDPS represents that Defendant Murphy is currently on Family Leave and has provided

her last known address. Defendant Gonzalez-Ojeda is not employed by NCDPS and was unable to

obtain her last known address but has provided her current employer’s address.

         The Clerk of Court is directed to notify the U.S. Marshal that Defendants Murphy and

Gonzalez-Ojeda need to be served with the summons and Amended Complaint, (Doc. No. 74), in

accordance with Rule 4 the Federal Rules of Civil Procedure. If Defendants Murphy and Gonzalez-

Ojeda cannot be served at the address provided by the NCDPS, the U.S. Marshal shall be

responsible for locating their home addresses so that they may be served. See 28 U.S.C. § 1915(d)

(in actions brought in forma pauperis under § 1915(d), “[t]he officers of the court shall issue and

serve all process, and perform all duties in such cases”); Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s

request, the court may order that service be made by a United States Marshal or deputy marshal or

                                                  1
by a person specially appointed by the court. The court must so order if the plaintiff is authorized

to proceed in forma pauperis under 28 U.S.C. § 1915….”). If the U.S. Marshal is unable to obtain

service on Defendants Murphy and Gonzalez-Ojeda, the U.S. Marshal shall inform the Court of

the reasonable attempts to obtain service. The U.S. Marshal shall not disclose Defendants’ home

addresses to the pro se incarcerated Plaintiff and shall file any document containing such addresses

under seal.

       NCDPS further represents that it has been unable to locate an employee by the name of

“Maine” from whom an executed waiver of service could be obtained.

       Plaintiff is instructed to file a Notice within ten (10) days of this Order providing any and

all information about Defendant Maine to assist NCDPS to identify the individual against whom

Plaintiff intends to proceed so that NCDPS may waive service or provide the Court with

identifying information pursuant to Local Civil Rule 4.3. Plaintiff is cautioned that failure to

comply may result in dismissal of the claims against Defendant Maine without further notice.

       NCDPS shall file a Waiver of Service or a Notice pursuant to Local Rule 4.3(b) for

Defendant Maine within ten (10) days after Plaintiff’s Notice is filed.

       IT IS THEREFORE ORDERED that:

       (1)     The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

               Defendants Murphy and Gonzalez-Ojeda. If the U.S. Marshal is unable to obtain

               service on these Defendants, the U.S. Marshal shall inform the Court of the

               reasonable attempts to obtain service.

       (2)     The Clerk of Court is respectfully instructed to mail a copy of the Amended

               Complaint, (Doc. No. 74), the Sealed Notice, (Doc. No. 94), and this Order to the

               U.S. Marshal.

                                                 2
(3)   Plaintiff is instructed to file a Notice within ten (10) days of this Order providing

      any and all information about FNU Maine to assist NCDPS to identify the

      individual against whom Plaintiff intends to proceed. Plaintiff is cautioned that

      failure to provide this information may result in dismissal of the claims against

      FNU Maine without further notice.

(4)   NCDPS shall file a Service Waiver or Notice pursuant to Local Rule 4.3(b) as to

      Defendant FNU Maine within ten (10) days after Plaintiff’s Notice is filed.


                                            Signed: June 4, 2019




                                        3
